Case: 12-12047      Date Filed: 02/01/2013   Page: 1 of 2

                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-12047
                           ________________________

                       D.C. Docket No. 1:10-cv-01753-SCJ



BRIAN HOOLIHAN,

                                                                Plaintiff-Appellant,

                                      versus

CLAYTON COUNTY, GEORGIA,
DAVID S. KENDLE,
MICHAEL W. HOBBS,

                                                            Defendants-Appellees,

JOHN DOE, et al.,

                                                                        Defendants.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                (February 1, 2013)

Before HULL, WILSON and HILL, Circuit Judges.
              Case: 12-12047     Date Filed: 02/01/2013   Page: 2 of 2

PER CURIAM:

      Plaintiff-Appellant Brian Hoolihan appeals the district court’s entry of

summary judgment in favor of the Defendants-Appellees: Clayton County, and

Clayton County Police Officers David Kendle and Michael Hobbs. The district

court granted summary judgment to the Defendants on all of Hoolihan’s claims,

brought pursuant to 42 U.S.C. § 1983 and Title II of the Americans with

Disabilities Act (“ADA”), which arose out of injuries he sustained during an

encounter with Officers Kendle and Hobbs. As to Clayton County, Plaintiff-

Appellant Hoolihan appeals only his ADA claim. As to Officers Kendle and

Hobbs, Plaintiff-Appellant Hoolihan appeals only his § 1983 claim of excessive

force. After careful review, and with the benefit of oral argument, we affirm the

entry of summary judgment in favor of the Defendants as to the claims on appeal

for the reasons outlined in the district court’s thorough and well-reasoned order

dated March 12, 2012.

      AFFIRMED.




                                          2